Opinion filed August 8, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00210-CR
                                   __________

           ALEXANDER NICHOLAS TENORIO, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                               Midland County, Texas
                          Trial Court Cause No. CR39848



                      MEMORANDUM OPINION
      Alexander Nicholas Tenorio, Appellant, filed an untimely pro se notice of
appeal from his conviction for the offense of unlawful possession of a firearm by a
felon. We dismiss the appeal.
      The clerk’s record indicates that Appellant’s sentence was imposed on
May 8, 2013, and that his pro se notice of appeal was filed in the district clerk’s
office on July 12, 2013. When the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely.           We
requested that Appellant respond on or before July 25, 2013, and show grounds to
continue this appeal. We also informed him that the appeal may be dismissed for
want of jurisdiction. Appellant has not responded.
      Appellant did not file a motion for new trial. Therefore, pursuant to TEX. R.
APP. P. 26.2, his notice of appeal was due to be filed within thirty days after the
date that his sentence was imposed in open court. A notice of appeal must be in
writing and filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The
clerk’s record in this case reflects that Appellant’s notice of appeal was filed with
the clerk of the trial court sixty-five days after sentence was imposed and was,
therefore, untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain the
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                           PER CURIAM


August 8, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.



                                         2